  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA                 )
                                         )       CRIMINAL ACTION NO.
      v.                                 )          2:03cr213-MHT
                                         )               (WO)
JOHNNY NEWMAN                            )

            MODIFIED-HOPE PROGRAM OPINION AND ORDER

      In    2018,    as   part     of    the    treatment         of   his    drug

addiction, defendant Johnny Newman voluntarily agreed

to participate in a modified-HOPE Program where, upon a

positive      or     missed      drug        test,    he     would     serve     a

two-night term of imprisonment.                      See United States v.

Newman,      350     F.    Supp.        3d    1218        (M.D.    Ala.      2018)

(Thompson, J.).           The program was designed to guarantee

“swift      and     certain”     incarceration             shortly     after     a

failed or missed drug test.                  Id. at 1219.

      In January 2020, when Newman appeared before the

court charged with seven violations of the conditions

of his supervised release, the court learned that he

had   not    received      the     benefits          of   the     modified-HOPE

Program, through no fault of his own or his supervising
probation officer.       For his drug-related violations,

although he admitted his marijuana use to his probation

officer, no incarceration occurred because the relevant

officials   at   the   Bureau   of   Prisons   were   unable   to

secure the rapid imprisonment contemplated by the plan.

Therefore, the modified-HOPE Program, as designed, has

not actually failed; instead, it has not been attempted

in a meaningful way.*      Whether it can work for Newman

remains an open question.

    As a result, at the request of Newman’s supervising

probation officer and with the agreement of Newman and

his attorney, as stated in open court on the record on

January 29, 2020, the court will modify the conditions

of the modified-HOPE Program as follows to help ensure

the “swift and certain” incarceration intended under

the program, Newman, 350 F. Supp. 3d at 1219:          Upon the

    * Newman was adjudged guilty of the seven charges.
For these violations, which included not only drug use
but also carrying a firearm, Newman was sentenced to
two months of incarceration.   Forty-two days of this
sentence will be served at a future time determined by
his probation officer.      The court split Newman’s
sentence so that he could attend to a Social Security
matter.

                                2
court’s   being      notified    orally         or    in   writing   by    his

probation officer that, in violation of the conditions

of his supervised release, Newman tested positive for,

or admitted to using, an illegal substance or failed to

appear for a drug test, (1) his probation officer will

be   authorized       to    arrest    Newman         immediately;    (2)    an

officer   is    to    escort    Newman         to    the   offices   of    the

United States Marshals Service so Newman can surrender

himself to the Marshal; and (3) Newman is to remain in

the custody of the Marshal for a period of 48 hours,

though the period could be longer if the release date

falls on a weekend or holiday.                       If Newman fails to

surrender      voluntarily      or        if   the     probation     officer

believes that circumstances so warrant, the officer may

still file a petition for revocation and ask for a

warrant from the court.              Further, as stated previously,

if Newman tests positive for drugs or fails to appear

for a drug test without good cause three times, the

court   retains      the    discretion         to    “hold   a   hearing    to

re-evaluate          [the     continued             viability       of     the


                                      3
modified-HOPE      Program]           sentence           and   treatment

approach.”            Newman,     350         F.     Supp.      3d     at

1226.    Finally, the court always reserves the overall

right and discretion, depending on the circumstances

presented, not to follow the modified-HOPE Program and

to proceed with a “traditional” revocation proceeding.

                                 ***

      Accordingly, it is ORDERED that the provisions of

the modified-HOPE Program, to which defendant Johnny

Newman has agreed, are modified such that the court has

the     discretion,     depending        on        the     circumstances

presented,   to   enter    the    attached         proposed    order   or

something similar to it.

      DONE, this the 31st day of January, 2020.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE




                                  4
